By the court, Ingraham, J.
Most of the questions applicable to this case have been examined in that of The People ex rel. 'Dennis, decided at this term (ante).
This case, however, differs from the others in that the time for which the relator claims his salary was subsequent to the decision of the court of appeals. He avers that he was appointed on the 1st of July, 1865, and claims salary for three months to October 1, 1865. The old commissioners were restored to office in June, 1865, and their acts after that daté were valid. The comptroller returns that in May, 1864, the commissioners appointed a different person to that office, and the salary has been paid to him. This is no answer to a claim for salary under an alleged appointment in July, 1865, and a performance of the duties of the office during that period. There is nothing in the return showing any reason why the relator should not be *425paid. It is apparent that the same return has been made in this case as in the others, without observing the difference in the time claimed for.
The order should be reversed, and a peremptory writ ordered to issue.